Citation Nr: 0215227	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served in the Philippine Commonwealth Army in the 
service of the U.S. Armed Forces in the Far East (USAFFE).  
The service department certified that he had pre-war service 
from October 17 to December 7, 1941; beleaguered status from 
December 8, 1941 to May 5, 1942; missing status from May 6 to 
May 10, 1942; prisoner of war (POW) status from May 11 to 
December 31, 1942; no casualty status from January 1, 1943 to 
July 4, 1945; and Regular Philippine Army service from July 5 
to December 31, 1945.  He died in November 1996 at age 79; 
the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Manila Regional Office (RO) which denied claims of 
entitlement to service connection for the cause of the 
veteran's death, accrued benefits, and nonservice-connected 
death pension benefits.

By July 2001 decision, the Board denied entitlement to 
accrued benefits and entitlement to nonservice-connected 
death pension benefits.  At that time, the Board remanded the 
matter of entitlement to service connection for the cause of 
the veteran's death for further evidentiary development.  
Upon thorough review of the claims file, the Board concludes 
that the RO completed the remand requests satisfactorily.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died in November 1996 due to pulmonary 
tuberculosis.

2.  At the time of his death, he had no service-connected 
disability and no claim pending for any benefits administered 
by VA.

3.  The preponderance of the evidence indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C. §§ 1310, 5107 (2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claim.  The Board is unaware of, and the 
appellant has not identified, any additional evidence which 
is necessary to make an informed decision on this issue.  
Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf.  
Further, she and her representative have been notified of the 
evidence needed to establish the benefit sought, and she has 
been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
appellant.  Id.; Soyini, supra.

Factual Background 

The service department certified that the veteran served with 
the USAFFE and had pre-war service from October 17 to 
December 7, 1941; beleaguered status from December 8, 1941 to 
May 5, 1942; missing status from May 6 to May 10, 1942; 
prisoner of war (POW) status from May 11 to December 31, 
1942; no casualty status from January 1, 1943 to July 4, 
1945; and Regular Philippine Army service from July 5 to 
December 31, 1945.  

Service records make no mention of pulmonary tuberculosis.  
The veteran had no service-connected disabilities during his 
lifetime.  He died in November 1996 at 79 years of age; the 
cause of death was listed on the official death certificate 
as pulmonary tuberculosis.

In November 1999, the appellant filed a claim of service 
connection for the cause of the veteran's death.

In January 2000, the RO issued a letter denying her claim of 
service connection for cause of the veteran's death.

A written statement of G.M. Pestano, M.D., received in March 
2001, indicated that he was the veteran's attending physician 
upon his death that was due to pulmonary tuberculosis and 
that the etiology thereof was unclear.  Further, he stated 
that he could not say that such was related to service.

That month, the appellant indicated that records from 
physicians other than Dr. Pestano could not be obtained 
because these physicians were now residing abroad, and she 
did not have appropriate addresses.

An affidavit of [redacted] received that month indicated that 
he knew the veteran during service and while both were 
prisoners of war.  During incarceration, he stated, the 
veteran was "sickly" and others awake with his severe 
coughing.  Mr. [redacted] further recounted that he next saw the 
veteran in 1946 and that the veteran still appeared sickly 
and coughed profusely.

By March 2001 rating decision, the RO denied service 
connection for the cause of the veteran's death.  

A June 2001 statement of Dr. Pestano indicated that he had 
treated the veteran for tuberculosis for one year in 1989.  
Several weeks before the veteran's death, he saw the veteran 
and stated that he was emaciated, bedridden, and weak.  At 
that time, Dr. Pestano diagnosed pulmonary tuberculosis. 


Law and Regulations 

Subject to certain requirements, dependency and indemnity 
compensation is payable to a veteran's surviving spouse 
because of the veteran's service- connected death.  38 U.S.C. 
§ 1310 (2002).

Applicable criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime after December 31, 1946, and active 
tuberculosis becomes manifest to a degree of 10 percent 
within three years of the date of termination of service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C. §§ 1101, 1112, 1113 
(2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  These presumptions 
are rebuttable by affirmative evidence to the contrary.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C. § 1310; 38 C.F.R. § 3.312 (2001).  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (holding that a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C. § 
1310; 38 C.F.R. § 3.312.  In this case, the immediate cause 
of the veteran's death is not in dispute: he died of 
pulmonary tuberculosis.  However, whether pulmonary 
tuberculosis resulted in service is in question.  

The Board notes that service records make no mention of 
pulmonary tuberculosis and the record does not suggest that 
pulmonary tuberculosis manifested within three years of 
discharge.  Thus, the veteran would not be entitled to 
presumptive service connection for that disability.  See 
38 C.F.R. §§ 3.307, 3.309.

Further, the Board notes that the only probative medical 
evidence available is the March 2001 letter from Dr. Pestano 
indicating that he could not determine the etiology of the 
veteran's pulmonary tuberculosis.  

As the evidence reflects no link between pulmonary 
tuberculosis and service, service connection for the cause of 
the veteran's death must be denied.  38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312.  

Under VCAA, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A.  However, under § 5103A(a)(2), VA is not required to 
provide assistance to the claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Under 38 U.S.C. § 5103A(d), VA is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  In this case, there is simply too 
little medical evidence available regarding the history of 
the veteran's tuberculosis for any physician to reach a sound 
conclusion as to the time and circumstances of onset of that 
disease.  As such, a medical opinion in this case not 
required under VCAA.  Id.  As the preponderance of the 
evidence weighs against the appellant's claim, service 
connection for the cause of the veteran's death is denied.  
38 U.S.C. § 5107; Gilbert, supra.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

